Citation Nr: 0801289	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to October 29, 2004, 
for the award of a 30 percent evaluation for the veteran's 
asbestosis.  


REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from November 1942 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which granted a 30 
percent evaluation for the veteran's asbestosis and 
effectuated the award as of October 29, 2004.  In August 
2005, the veteran was afforded a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  In January 
2006, the Board denied an effective date prior to October 29, 
2004, for the award of a 30 percent evaluation for the 
veteran's asbestosis.  The veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In July 2007, the Court granted the Parties' Joint Motion for 
Remand; vacated the Board's January 2006 decision; and 
remanded the veteran's appeal to the Board for additional 
action pursuant to the Joint Remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The veteran has submitted claims of entitlement to service 
connection for a chronic pulmonary disorder to include 
asbestosis-related pleural disease and chronic obstructive 
pulmonary disease (COPD) and an increased evaluation for his 
asbestosis.  It appears that the RO has not had an 
opportunity to act upon the claims.  Absent an adjudication, 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issues.  
38 C.F.R. § 19.13 (2007).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2007).  


REMAND

The Parties' July 2007 Joint Motion for Remand directs that: 
additional VA clinical documentation not already of record 
including the reports of July 2001 and October 2004 pulmonary 
function tests should be incorporated into the claims file; 
Herman Levy, M.D., should be contacted and requested to 
provide all relevant clinical documentation for incorporation 
into the record; and the veteran should be afforded an 
additional VA pulmonary examination for compensation 
purposes.  

In November 2007, the veteran's attorney submitted clinical 
documentation from Dr. Levy dated in August 2007.  She 
expressly did not waive RO review of the additional 
documentation and requested that the Board remand the 
veteran's claim to the RO so that such a review could be 
conducted.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003). 

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2007) are fully 
met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his asbestosis.  Upon 
receipt of the requested information and 
the appropriate releases, contact Herman 
Levy, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation, not already of 
record, for incorporation into the 
record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment including July 2001 
and October 2004 pulmonary function 
testing, not already of record, be 
forwarded for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected 
asbestosis.  All indicated tests and 
studies, including pulmonary function 
testing, should be accomplished and the 
findings then reported in detail.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to an effective date prior to 
October 29, 2004, for the award of a 30 
percent evaluation for his asbestosis.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his attorney should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

